Citation Nr: 1633839	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  16-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-traumatic stress disorder (PTSD). 

2. Entitlement to a rating higher than 10 percent for tinnitus. 

3. Entitlement to service connection for left lower extremity polyneuropathy, to include as from herbicide exposure. 

4. Entitlement to service connection for right lower extremity polyneuropathy, to include as from herbicide exposure.

5. Entitlement to service connection for right upper extremity polyneuropathy, to include as from herbicide exposure.

6. Entitlement to service connection for left upper extremity polyneuropathy, to include as from herbicide exposure.

7. Entitlement to a total disability rating based upon individual unemployability (TDIU).  

8. Entitlement to service connection for hypertension, to include as secondary to PTSD. 



REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from March 1959 until March 1963 and the United States Marine Corps from November 1966 until October 1968 and August 1972 until July 1974. The Veteran earned the National Defense Medal, Purple Heart and Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA. Jurisdiction was later transferred to the RO in Denver, Colorado.  

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2015).

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's PTSD is most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation.  

2. The Veteran is in receipt of the maximum schedular rating for tinnitus and recurrent tinnitus has not required hospitalization or markedly interfered with work capacity.

3. The Veteran is entitled to a presumption of exposure to herbicides while serving in the Republic of Vietnam.

4. The weight of the evidence is against findings that the Veteran's peripheral neuropathy affecting his bilateral upper and lower extremities is etiologically related to in-service herbicide exposure. 

5. The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD and tinnitus.  


CONCLUSIONS OF LAW

1. The criteria for an increased initial disability rating in excess of 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).  

2. The criteria for a disability rating in excess of 10 percent for tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2015).

3. The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1116, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1116, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for peripheral neuropathy of the right lower extremity have not been met. 38 U.S.C.A. §§ 1110 , 1112, 1116, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

6. The criteria for service connection for peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

7. The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 

A. PTSD

The Veteran seeks entitlement to an increased initial disability rating in excess of 50 percent for PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased initial disability rating in excess of 50 percent for any period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from November 22, 2006, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

Turning to the evidence of record following the submission of the Veteran's PTSD claim, the Board notes that for clarity, it will proceed to review the evidence of record in the following order:  VA examination reports, VA treatment records and lay statements, with the evidence contained in each section to be examined chronologically.  

The Veteran was first afforded a VA PTSD examination in January 2010. He was found to have normal communication and speech. His judgment was intact. He had no reported panic attacks, delusions, hallucinations or ritualistic obsessions.  He was found to have abnormal thought processes with preoccupations about fellow Americans who died with him in Vietnam as well as shrapnel wounds he sustained. His memory was mild to moderately abnormal and he reported difficulty retaining highly learned materials. Suicidal ideations and homicidal ideations were absent and the Veteran had a GAF score of 55.  

Again in July 2014, the Veteran had a VA examination. The Veteran was found to have occupational and social impairment with reduced reliability and productivity. The Veteran expressed increasing frustrations due to physical limitations from non-service connected chronic pain.  The Veteran reported going back to school after retiring in 2001 to get a degree in history, specializing in American military history about 10 years ago. The Veteran reported chronic difficulties with irritability which resulted in a fight in 2013 at a 4th of July party. He reported nightmares twice a week that wake him up. He reported mild memory problems. He did not report regular panic attacks but does have intense anxiety in crowded places. He denied any hallucinations. He reported hypervigilance at night which he associated with his experience in Vietnam. He reported some suicidal ideation several months ago but denied any current suicidal or homicidal ideation. He had logical thought processes in the interview and was attentive and responsive. 

The Veteran also reported on his activities of daily living and social interaction. He is able to maintain his hygiene and do laundry and clean. The Veteran indicated that he has social contact with one neighbor who is a fellow Veteran. He reported waking up around 8 a.m. and that he makes coffee and feeds his dog. He also waters his tomato plants and flowers. He enjoys reading the newspaper and sitting on the porch. He occasionally goes fishing and enjoys it even if he does not catch a fish. He downloads books from the library and reads them. 

Upon VA examination in March 2016, the Veteran was found to be cooperative in the session. The VA examiner found that it was as likely as not that the Veteran's moderate alcohol use disorder was secondary to his service-connected PTSD due to self-medicating. The Veteran was found to have occupational and social impairment with reduced reliability and productivity. The Veteran reported feeling anxious when around other people.  The Veteran reported that he had not seen a therapist since his last evaluation but he is on venlafaxine, prazosin and trazodone and reports that the medications are working relatively well. The Veteran did have a DUI in May 2015, now attends weekly alcohol treatment classes and is set to be off of probation in April 2016. 

The Veteran also reported on his activities of daily living and social interaction. He indicated that he had a 5-year-old dog and a friend who visited him daily that lives in a nearby housing unit. He gets up at 9 a.m. most days and stays at home and watches television. While his sister cooks for him and buys his groceries, he does take the dog out for short walks. He reported sleeping about 8-9 hours a night. 

The Board also considered the Veteran's treatment records which reflect mild to moderate symptoms of PTSD without any suicidal or homicidal ideation. In October 2011, the Veteran had a GAF score of 50. In January 2012, the Veteran had a GAF score of 60. In April 2012 the Veteran had a GAF score of 65. The Veteran had a GAF score of 55 in July 2013 and indicated that he was concerned with his drinking problems but had a friendship with a woman that was helping him become less isolative. In August 2013, the Veteran had a GAF score of 65 and reported going out to the museum, movies and grocery store while still having some difficulties with sleep. In October 2013, the Veteran had a GAF score of 68 and reported that he continues to engage in positive social interaction such as going to a work-out class three times a week. In November 2013, the Veteran had a GAF score of 68 with improved conditions and no reports of suicidal ideation. In December 2013, the Veteran had a GAF score of 68 and was found to be a low risk of harm to himself or others, have positive relationships, be future oriented and have no suicidal ideation. In March 2016, the Veteran reported feeling down and depressed but had no suicidal ideations and was a low risk for suicide. 

Finally, there is various lay evidence of record. In August 2011, the Veteran submitted a statement that reported a history of isolative behaviors. He reported that when he returned from Vietnam he had no desire to participate in any kind of family activity and he confined himself to the garage where he drank all day. In August 2011, he reported that he has tried to find a job, but did not indicate whether it was before or after he retired from plumbing in 2001. He reported that he tried to work at K-Mart but was let go for absenteeism because he would call out of work to avoid being around the crowds in the store. He would often make up excuses so he could be in the stock room. He also reported that memory loss made it hard to remember what he was supposed to do or where he was supposed to be assigned. 

 The Veteran reported that he has become more isolated and he only shops when the stores first open. He prefers to do business on the internet so he has little reason to leave the house. He also reported that when he returned from Vietnam he did try to commit suicide but failed. He reports that when the VA examiner asked him if he still had thoughts about suicide that he answered in the affirmative but only had the thought of it. 

In February 2013, the Veteran reported that his rating should be increased because he has become more of a recluse. He does not want to leave the house and depends on his sister for shopping and food. He also does not like to drive and occasionally forgets where his intended destination is. 
  
 The Veteran submitted a lay statement in April 2016. The Veteran indicated that sometimes venlafaxine works for his mood changes, but not always. He details an incident recently at Walmart where he got angry at two other customers and threatened them. He also detailed a July 2013 incident at a Fourth of July party where he got in a physical altercation. He indicates that he reacts and jumps where he hears loud noises, he has a hard time with crowds or sleeping at night. He stated that he has thoughts of taking his life but his Catholic faith prevents it. He also reported difficulties dealing with the loss of his wife 9 years prior.  

Following a review of the claims file, including the evidence discussed in detail above, the Board finds that the Veteran's PTSD does not warrant an increased disability rating in excess of 50 percent for any period on appeal.  The Veteran's primary symptoms of PTSD include sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation, which have not resulted in occupational and social impairment with deficiencies in most areas.  

The Board is mindful that its primary consideration is the Veteran's symptoms, and most importantly, how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d 112.  Moreover, the symptoms listed in the rating criteria are simply examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The Board acknowledges that the Veteran has displayed some symptoms listed in the rating criteria for a higher percentage rating, including moderate limitations upon his occupational abilities due to PTSD.   While he notes in lay statements that he attempted suicide right after service and that he still has suicidal thoughts, has also consistently denied suicidal ideation. The Board does note that the Veteran has displayed irritability and there is some evidence that this has resulted in periods of violence.  However, he has not displayed disorientation, obsessional rituals, panic attacks, impaired intellectual functioning, or impaired judgment. He also has had no difficulties maintaining hygiene and is able to forge friendships such as the one with his neighbor.  His thought processes were goal directed, logical, and coherent, and he has not displayed evidence of a thought disorder or psychosis.  In short, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence of occupational and social impairment, with deficiencies in most areas, to warrant an increased disability rating in excess of 50 percent for any period on appeal.  

During the period on appeal, the Veteran has been evaluated as having a GAF score ranging from 50 to 68.  As discussed above, a GAF score from 51 and 60 reflects moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning. A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter, 8 Vet. App. at 242-44.  

Regarding the varying GAF scores assigned throughout the appeal period, the Board reiterates that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  However, the Board notes that the majority of the GAF scores assigned would typically be reflective of moderate or mild symptoms. While the Board stresses that such scores do not automatically equate to any particular percentage in the Rating Schedule, they are supportive of mild to moderate impairment due to the service-connected PTSD condition. That mild to moderate impairment would be consistent with a 50 percent rating.   
 
In sum, while the evidence shows occupational and social impairment with reduced reliability and productivity, it does not suggest that his PTSD symptoms are of such severity to warrant an increased disability rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not more closely approximate the level of severity required for a disability rating in excess of 50 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b) (1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, and some social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  

B. Tinnitus

The rating schedule provides for a 10 percent disability rating for recurrent tinnitus. 38 C.F.R. § 4.87, Diagnostic Code 6260. The rating schedule does not provide for a rating higher than 10 percent for tinnitus. As the existing 10 percent rating is the maximum rating for tinnitus, there is no basis to assign a higher rating, and the preponderance of the evidence is against a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b) (1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b) (1).

Here, the Veteran's symptoms of tinnitus do not suggest an exceptional or unusual disability picture.  He has not been hospitalized due to tinnitus and has not indicated that tinnitus markedly interferes with his capacity for employment. Therefore there is no basis to refer the rating of his tinnitus for consideration of an extraschedular rating. 38 C.F.R. § 3.321.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a) (6) (iii) (2014). "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a) (6) (iii) (2014).

Diseases entitled to the presumption under 38 C.F.R. § 3.309(e) include AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, sub acute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

The Board notes that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007). 

Notwithstanding the above, the Federal Circuit has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

The Veteran contends that he incurred peripheral neuropathy of the bilateral upper extremities and of the bilateral lower extremities due to service, to include his in-service herbicide exposure. He indicates that he has difficulty with chronic pain in his upper and lower extremities and has difficulty with grip. 

The Board notes that the Veteran's service personnel records show that he was stationed in Vietnam from November 1966 to October 1968. Because the Veteran's service personnel records show that he had in-country service in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas. See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam). Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed. See 38 C.F.R. §§ 3.307, 3.309.

Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (September 6, 2013). The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents. In the National Academy of Sciences (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition. NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy. Therefore, VA amended §§ 3.307(a) (6) (ii) and 3.309(e) by replacing the term "acute and sub acute peripheral neuropathy" with the term "early-onset peripheral neuropathy." VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. These amendments apply to claims received by VA on or after September 6, 2013 and to claims pending before VA on that date.

The Board notes that the Veteran submitted a study in February 2013 from the CDC advisory committee and asserted that it stood for the contention that there was no clear evidence whether or not Agent Orange caused chronic neuropathy. However, this study predated the September 2013 VA Amendment requiring that neuropathy needs to be showed to accrue at least to a 10 percent level within a year of service. 

In terms of element (1), the Board finds that the Veteran has a current diagnosis of peripheral neuropathy in his bilateral upper extremities and his bilateral lower extremities. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  The Veteran was diagnosed in September 2011 with length-dependent sensory and motor polyneuropathy that was predominantly axonal and moderate to severe in nature. 

The weight of the evidence, however, is against a finding under the provisions of 38 C.F.R. § 3.309(e) that the Veteran's peripheral neuropathy of the bilateral upper and bilateral lower extremities is presumed to have been caused by his exposure to herbicides in Vietnam. After carefully reviewing the evidence of record, the Board finds that the Veteran's peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities did not manifest  to the requisite degree within one year from the Veteran's last exposure to herbicides, which occurred in October 1968, and is not due to such exposure. There is no evidence of record that shows that the Veteran had symptoms of neuropathy immediate upon his separation from active duty, within one year from his last exposure to herbicides.

Therefore, the claims must be denied. 

III. TDIU

The Veteran is seeking entitlement to a total disability rating, alleging that he is unable to work due to his service-connected disabilities. 

The Veteran's service-connected post-traumatic stress disorder was rated 50 percent since December 11, 2009. The Veteran's service-connected tinnitus has been rated 10% from April 3, 2012.  The Veteran's combined disability evaluation, prior to April 3, 2012 was 50 percent and since April 3, 2012, it is 60 percent. 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).  

In this instance, the Veteran does not have an individual disability ratable at 60 percent or more nor does he have a total disability rating of more than 70 percent. 

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

The Veteran reported that he has not worked since 2001. He spent 25 years working for a school district and the last 12 working as a plumber.    He indicated that he discontinued work to take care of his sick wife who has since passed away.  The Veteran reported going back to school after retiring in 2001 to get a degree in history, specializing in American military history about 10 years ago. In August 2011, he reported that he has tried to find a job, but did not indicate whether it was before or after he retired from plumbing in 2001. He reported that he tried to work at K-Mart but was let go for absenteeism because he would call out of work to avoid being around the crowds in the store. He would often make up excuses so he could be in the stock room. He also reported that memory loss made it hard to remember what he was supposed to do or where he was supposed to be assigned. 
 In February 2013, the Veteran reported he could not work because of his PTSD because he does not like to interact with people and he had problems leaving his house. He also reported problems with peripheral neuropathy and noted that he is in his mid-70s and would have trouble handling a job. The Veteran reported in July 2014 that would not be able to work as a plumber because of his inability to grip objects.     

The Board notes that PTSD symptoms are not severe nor did they preclude the ability to work. The July 2014 VA examiner opined that the Veteran can work in a loosely supervised setting that does not require interaction with the public. The VA examiner noted in March 2016 that the Veteran felt anxious around other people but was able to perform work duties independently in the past as a plumber. The Veteran had no difficulties with PTSD interfering with work. The examiner found that it was unlikely his PTSD has worsened so that he could not still work in setting with routine tasks and minimal public contact. The examiner indicated that the Veteran is not precluded from work due to PTSD. Additionally, treatment records, as noted above, do not show any exceptional disability picture or findings that the Veteran's PTSD would preclude him from employment. 

The Veteran contends that the March 2016 examiner did not consider the Veteran's tinnitus in his vocational opinion. Additionally, the Veteran contends that the examiner only opined that the Veteran could work the exact same job he did previously. Finally, the Veteran contends that the VA examiner did not consider how a secondary diagnosis of depression affected the Veteran's ability to work. The Board notes that the examiner's opinion about PTSD's effect on vocational ability is sufficient. Geib v. Shinseki, 733 F.3d 1350 (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."). Moreover, in this instance, the VA examiner opined that the Veteran could do any job with routine tasks and minimal public interaction. Thus, an assessment of availably jobs or an industrial survey would not be necessary.  Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case). Finally, the Board notes that the VA examiner considered both depression and alcohol abuse as secondary to PTSD and opined that considering all the symptoms that the Veteran could perform simple, routine work with minimal interaction with the public. 

The Board also notes that the Veteran indicates a failed employment attempt at Kmart. The Board notes that this type of job would not fall under the requirements of minimal public interaction because he was often on the sales floor. Therefore, there is nothing in the record to show that the Veteran would be unable to perform work that is both simple and routine and requires minimal public interaction. 

The Board also notes that there is nothing in the record to show that his service-connected tinnitus affected his ability to work. 

No examiner or provider has indicated that the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.    As the opinions in July 2014 and March 2016 contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, including an accounting of which activities would be restricted and which would not, they are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).    

The only other evidence to the contrary of the VA examination reports is the competent and credible lay evidence. The Board notes that much of the lay evidence attributes the inability to work to non-service connected neuropathy.  Moreover, the VA examiners were medical professionals who reviewed the claims file and considered the reported history including the Veteran's own lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's service-connected disabilities did not render him unable to secure or follow a substantially gainful occupation.  As the examiners reached the conclusions based on an accurate characterization of the evidence, including the Veteran's lay statements, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The above evidence reflects that the weight of the evidence is against a TDIU, as it indicates that the Veteran's service- connected disabilities did not produce unemployability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. 

IV. Duties to Notify and Assist

When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in August 2012 and January 2013 letters. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his PTSD and tinnitus. Specifically, the examinations considered the effect on employability from all of these conditions.  

 
ORDER

Entitlement to a rating higher than 50 percent for post-traumatic stress disorder (PTSD) is denied. 

Entitlement to a rating higher than 10 percent for tinnitus is denied.  

Entitlement to service connection for left lower extremity polyneuropathy, to include as from herbicide exposure is denied.   

Entitlement to service connection for right lower extremity polyneuropathy, to include as from herbicide exposure is denied.  

Entitlement to service connection for right upper extremity polyneuropathy, to include as from herbicide exposure is denied.  

Entitlement to service connection for left upper extremity polyneuropathy, to include as from herbicide exposure is denied.  

Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.    


REMAND

A Manlincon issue has been raised with regard to the claim service connection for hypertension, to include as secondary to PTSD. See Manlincon v. West, 12 Vet. App. 238 (1999). 

The RO issued a rating decision on the above issue in July 2013 and August 2014. Within one year of notification of that decision, in August 2014 the Veteran filed a Notice of Disagreement indicating disagreement with that decision. This has been construed as a timely notice of disagreement initiating an appeal of this additional claim. 38 C.F.R. § 20.201 (2015). 

To date, the Veteran has not been provided a statement of the case (SOC) or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely substantive appeal. Therefore, the Board must remand this claim, rather than merely referring it. An SOC must be issued and the Veteran given an opportunity to perfect an appeal of this claim to the Board. See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

 1. Send the Veteran a statement of the case concerning his claim for service connection for hypertension to include as secondary to PTSD. 

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning this additional claim. He also must be advised of the time period he has to perfect this appeal. If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of this additional claim, it should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


